DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1 and 11, Han (USPGPub No. 2019/0068274) teaches a method of wireless communication comprising:
 	
 	
 and

 	transmitting, by the UE, an uplink channel data transmission and a sidelink channel data transmission in a same transmission resource of the one or more transmission resources, responsive to (See [Han, Claim 6] where, “…wherein the processor receives uplink data for relay from a first UE, performs superposition coding with respect to the uplink data and sidelink data to be transmitted to a second UE through a sidelink to generate an uplink relay signal, and transmits the uplink relay signal to a base station and the second UE”).
	The superposition feature of Han differs from the superposition feature of claim 1, in that Han is silent on  the following steps: receiving, by a user equipment (UE), a downlink control signaling scheduling one or more uplink transmissions in one or more transmission resources; determining, by the UE, to perform superposition transmission operations for at least one transmission resource of the one or more transmission resources; transmitting, by the UE, a sidelink channel control transmission indicating a superposition transmission responsive to determining to perform superposition transmission operations for the at least one transmission resource. Han further differs from claim 1 in silent on with respect to the step of transmitting by the UE the uplink channel data transmission and the sidelink channel data transmission in the same transmission resource of the one or more transmission resources, where the transmitting  is responsive to sidelink channel the control transmission.
	Despite these differences similar features have been seen in other prior art involving superposition for wireless communication. Matsuda (USPGPub No. 2021/0083828) [Fig. 19] illustrates receiving by a UE downlink control signaling scheduling one or more transmissions in one or more transmission resources, “...S107 Resources Allocated and Explicit or Implicit Notification Given of whether NOMA transmission will be performed…”, and determining by the UE to perform superposition transmission operations, NOMA transmission, for at least one transmission resource of the one or more transmission resources, “… S107 resources allocated…S109 Switch to NOMA Transmission or to OMA Transmission…S110 Data Transmitted using Allocated Resources”. Matsuda [Par. 196] teaches where the notification is provided by downlink control information (DCI), “[0196] For example, the base station apparatus 1 may add information indicative of NOMA transmission and OMA transmission to DCI before transmitting the DCI to the terminal apparatus 2. The terminal apparatus 2 switches between NOMA transmission and OMA transmission in accordance with the information conveyed by the DCI.”.
	However, Matsuda like Han is silent on the steps of transmitting, by the UE, a sidelink channel control transmission indicating a superposition transmission responsive to determining to perform superposition transmission operations for the at least one transmission resource. transmitting by the UE the uplink channel data transmission and the sidelink channel data transmission in the same transmission resource of the one or more transmission resources, is responsive to sidelink channel the control transmission, as arranged with the remaining elements of claim 1.
 	KUMAR PARAMESWARN RAJAMMA [Par. 60 - 64] teaches transmitting, by a UE, first terminal device 110, a control transmission, “…request radio resources for performing a non-orthogonal transmission (e.g. NOMA)..”,  indicating a superposition transmission responsive to determining to perform superposition transmission operations for the at least one transmission resource (“[0062] As the first terminal device 110 has determined the need to transmit data to the second terminal device 120 and data to the third terminal device 130, the first terminal device 110 may, in block 476, transmit the request message to the network node 102. That is, the first terminal device 110 may request radio resources for performing a non-orthogonal transmission (e.g. NOMA) to the second and third terminal devices 120, 130…”). KUMAR PARAMESWARN RAJAMMA further teaches transmitting by the UE a first transmission and a second transmission in the same transmission resource of the one or more transmission resources, where the transmitting  is responsive to the control transmission (“[0064] In block 482, the first terminal device 110 may perform the non-orthogonal transmission on at least some of the radio resources indicated in block 480 by the network node 102. The performed transmission may be to the second and to the third terminal devices 120, 130 substantially or totally simultaneously using the same frequency.”).
	However, KUMAR PARAMESWARN RAJAMMA like Han is silent on the steps of transmitting, by the UE, a sidelink channel control transmission indicating a superposition transmission responsive to determining to perform superposition transmission operations for the at least one transmission resource. transmitting by the UE the uplink channel data transmission and the sidelink channel data transmission in the same transmission resource of the one or more transmission resources, is responsive to sidelink channel the control transmission, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in light of the prior art of record. Independent claim 11 which recites substantially the same features as claim 1 is regarded as allowable for the same reasons provided with respect to claim 1.

In regards to claim(s) 20 and 26,  Han (USPGPub No. 2019/0068274) teaches a method of wireless communication comprising:
 	
 	
 and
 	receiving, by the UE, an uplink channel data transmission and a sidelink channel data transmission in a same transmission resource, responsive to determining to perform superposition transmission reception operations for the at least one transmission resouce (See [Han, Claim 6] where, “…wherein the processor receives uplink data for relay from a first UE, performs superposition coding with respect to the uplink data and sidelink data to be transmitted to a second UE through a sidelink to generate an uplink relay signal, and transmits the uplink relay signal to a base station and the second UE”).
	Han differs from claim 28, in that Han is silent on the following features: steps of
one transmission resource based on the sidelink channel control transmission;	
 Matsuda (USPGPub No. 2021/0083828) [Fig. 19] illustrates receiving by a downlink control signaling scheduling one or more transmissions in one or more transmission resources, “...S107 Resources Allocated and Explicit or Implicit Notification Given of whether NOMA transmission will be performed…”, and determining to perform superposition transmission reception operations, NOMA transmission, for at least one transmission resource of the one or more transmission resources, “… S107 resources allocated…S109 Switch to NOMA Transmission or to OMA Transmission…S110 Data Transmitted using Allocated Resources”. Matsuda [Par. 196] teaches where the notification is provided by downlink control information (DCI), “[0196] For example, the base station apparatus 1 may add information indicative of NOMA transmission and OMA transmission to DCI before transmitting the DCI to the terminal apparatus 2. The terminal apparatus 2 switches between NOMA transmission and OMA transmission in accordance with the information conveyed by the DCI.”.
	However, Matsuda like HAN is silent on the steps ofreceiving, by a user equipment (UE) from a second UE, a sidelink channel control transmission indicating a superposition transmission; determining, by the UE, to perform superposition transmission operations for at least one transmission resource based on the sidelink channel control transmission, as arranged with the remaining elements of claim 20. Thus claim 20 is regarded as allowable in light of the prior art of record. Independent claim 26 recites substantially the same features as claim 20, and is regarded as allowable for the same reasons provided with respect to claim 20. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476